 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9
     JONATHAN COLE,                                       Case No. 1:18-cv-00024-LJO-SAB
10
                      Plaintiff,
11                                                        ORDER RE STIPULATION MODIFYING
              vs.                                         SCHEDULING ORDER
12
     CROP PRODUCTION SERVICES, INC.,                      (ECF No. 10)
13
                      Defendant.
14

15            Pursuant to the stipulation of the parties, it is HEREBY ORDERED that the March 8, 2018
16   Scheduling Order [ECF No. 9] is modified as follows:
17
              1.      Non-Expert Discovery Deadline: April 26, 2019
18
              2.      Expert Initial Disclosures: June 24, 2019;
19
              3.      Supplemental Expert Disclosure: July 24, 2019
20

21            4.      Expert Discovery Deadline: August 22, 2019.

22            5       All other aspects of the March 8, 2018 scheduling order remain in effect.

23
     IT IS SO ORDERED.
24

25   Dated:        February 8, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
